Order entered July 8, 2021




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                               No. 05-21-00015-CV

                    IN THE INTEREST OF C.H., A CHILD

               On Appeal from the 302nd Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DF-20-07919

                                     ORDER

      Before the Court is appellee’s July 6, 2021 third motion for extension of

time to file her brief. We GRANT the motion and ORDER the brief be filed no

later than July 13, 2021. As the brief was first due May 12, 2021, we caution

appellee that further extension requests will not be granted absent exigent

circumstances and failure to file the brief by July 13th may result in the appeal

being submitted on appellant’s brief alone.


                                              /s/   BONNIE LEE GOLDSTEIN
                                                    JUSTICE